        Case 1:19-cv-01624-ACA Document 42 Filed 09/09/20 Page 1 of 2                       FILED
                                                                                   2020 Sep-09 PM 10:01
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

DEIJAH ATKINS,                          )
                                        )
      Plaintiff,                        )
                                        )     CIVIL ACTION NUMBER:
v.                                      )        1:19-cv-01624-ACA
                                        )
JACKSONVILLE STATE                      )
UNIVERSITY,                             )
                                        )
      Defendant.                        )

                   QUALIFIED HIPAA PROTECTIVE ORDER

      The parties are hereby granted the right, upon compliance with the applicable

discovery provisions of the Federal Rules of Civil Procedure and the orders of this

court, to obtain from any health care provider, health plan, or other entity covered

by the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-

191, 110 Stat. 1936 (1996) (“HIPAA”), any and all information relating to the past,

present, or future medical condition of any individual who is a party to this action

(or the decedent or ward of a party who sues in a representative capacity), as well as

any and all information relating to the provision of health care to such individual and

payment for the provision of such health care.

      This order authorizes any third-party who is provided with a subpoena

requesting the production of documents or commanding attendance at deposition or

trial to disclose the Protected Health Information in response to such request or
        Case 1:19-cv-01624-ACA Document 42 Filed 09/09/20 Page 2 of 2




subpoena. This order is intended to authorize such disclosures under the privacy

regulations issued pursuant to HIPAA, 45 C.F.R. § 164.512(e)(1)(i).

      The parties are expressly prohibited from using or disclosing the protected

health information obtained pursuant to this order for any purpose other than this

action. Further, the parties are ordered to either return to the covered entity from

whom or which such protected health information was obtained, or to destroy the

protected health information (including all copies made), immediately upon

conclusion of this action. See C.F.R. §§ 163.502(b); 164.512(e)(1)(v).

        DONE and ORDERED this September 9, 2020.




                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
